


110 HRES 1380 IH: Commending Federal and local law

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1380
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Roskam (for
			 himself and Mr. Kirk) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Commending Federal and local law
		  enforcement for their efforts to crack down on illegal immigration in the
		  Chicagoland suburbs and calling on the Governor of the State of Illinois to
		  immediately implement employee verification technology to curb rising trends in
		  illegal immigration in the State of Illinois.
	
	
		Whereas on July 19, 2008, Immigration and Customs
			 Enforcement (ICE) agents, in conjunction with local law enforcement, arrested
			 49 individuals in a 4 day operation targeting illegal immigrants with ties to
			 violent street gangs in the north and northwest Chicago suburbs;
		Whereas these arrests were made under Operation Community
			 Shield, a comprehensive nationwide effort between ICE and other Federal and
			 local law enforcement agencies to address the significant public safety threat
			 posed by criminal illegal immigrants;
		Whereas 42 of the 49 individuals arrested had prior
			 criminal histories, including convictions and arrests for drunken driving, drug
			 possession, aggravated battery, burglary, theft, and domestic battery;
		Whereas 9 of the individuals arrested had been previously
			 deported;
		Whereas it is a felony punishable by up to 20 years in
			 Federal prison to reenter the United States after being formally
			 deported;
		Whereas the enforcement efforts were undertaken by men and
			 women of the sheriff’s departments of Cook County, Boone County, DuPage County,
			 and Winnebago County and the police departments of Addison, Belvidere,
			 Bensenville, Elgin, Franklin Park, Harvard, Mt. Prospect, West Chicago,
			 Wheeling, and Woodstock;
		Whereas more than 8,900 illegal immigrant gang members
			 have been arrested since Operation Community Shield began in 2005;
		Whereas the State of Illinois has a rapidly-growing
			 illegal immigrant population that is now estimated at more than 550,000;
		Whereas the illegal immigrant population in Illinois is
			 4th largest in the Nation, surpassed only by states along the United States
			 southern border;
		Whereas the Governor of Illinois has expressed support for
			 policies to extend taxpayer-funded benefits and services to illegal
			 immigrants;
		Whereas the Illinois General Assembly passed and the
			 Governor of Illinois signed into law legislation to prohibit the use of
			 employee verification technology to determine the immigration status and
			 employment eligibility of prospective hires;
		Whereas such legislation undermines the right of Illinois
			 employers to use every possible tool to comply with Federal law in not hiring
			 illegal immigrants;
		Whereas employment verification technology is the most
			 effective and efficient way for employers to determine the immigration status
			 of new employees; and
		Whereas the State of Illinois spends an estimated
			 $2,500,000,000 each year in providing free or taxpayer-subsidized education,
			 healthcare, and State service benefits to illegal immigrants: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)commends the local law enforcement officers
			 participating in Operation Community Shield to protect American families and
			 communities from the threat of violent illegal immigrant gang activity;
			(2)reaffirms the basic right of every employer
			 in the United States to verify the immigration status of prospective
			 employees;
			(3)calls on the Illinois General Assembly to
			 repeal Illinois Public Act 095–0138, which violates Federal law by denying
			 employers the right to verify the legal status of potential employees;
			 and
			(4)urges the Governor and State legislature of
			 Illinois to take every possible action to enforce existing immigration laws and
			 address the growing illegal immigrant population in the State of
			 Illinois.
			
